515 F.2d 1382
The CITIZENS BANK AND TRUST CO., BAINBRIDGE, GEORGIA,Plaintiff-Appellant,v.ST. LOUIS TERMINAL WAREHOUSE CO., Defendant-Third-PartyPlaintiff-Appellee.Howell MATHIS, etc., et al., Third-Party Defendants-Appellees.
No. 74-2718.
United States Court of Appeals,Fifth Circuit.
July 18, 1975.

Harold Lambert, Bainbridge, Ga., for plaintiff-appellant.
Edward E. Dorsey, Stuart E. Eizenstat, Atlanta, Ga., for defendants-appellees.
Appeal from the United States District Court for the Middle District of Georgia, J. Robert Elliott, Chief Judge.
Before COLEMAN, MORGAN and CLARK, Circuit Judges.
PER CURIAM:


1
Upon briefs, and oral argument heard in this case at Atlanta, Georgia, on May 20, 1975, the judgment of the District Court is affirmed on the basis of its published opinion, Citizens Bank and Trust Company v. SLT Warehouse Company, 368 F.Supp. 1042 (M.D.Ga., 1974).


2
Affirmed.